I
              Case 2:19-cr-00712-PBT Document 1 Filed 12/12/19 Page 1 of 10




                           IN THE UNITED STATES DISTRICT COURT
                                                                                       Filed Under Seal
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    UNITED STATES OF AMERICA                              CRIMINAL NO.

                   v,                                     DATE FILED:

    JEFFREY D. MARTIN                                     VIOLATIONS:
                                                          18 U.S.C. S 1349 (conspiracy to commit
                                                          securities fraud - I count)
                                                          18 U.S.C. S 1348 (securities fraud -   I
                                                          count)
                                                          18 U.S.C. $ 2 (aiding and abetting)
                                                          Notice of forfeiture




                                          INDICTMENT
                                              COUNT ONE

    THE GRAND JURY CHARGES THAT:

                   At all times material to this Indictment:

                                    Relevant Individuals and Entities

                   1.     First Power and Light LLC ("FPL") was a Delaware limited liability

    company with its principal place of business in Bridgeport, Pennsylvania. FPL was formed in

    approximately July 2012. Person #1 was the nominal president of FPL. FPL was a solar

    installation and sales company. In or about April 2015, FPL changed its name to Volt Solar

    LLC, incorporated in Maryland with an address maintained in Bridgeport, Pennsylvania.

                   2.     First Power and Light Inc. ("FPL Inc.") was incorporated in the State of

    Florida on or about July 1,2013. FPL Inc. had an office in Bridgeport, Pennsylvania. Person #1

    was the nominal president of FPL   Inc. Unlike FPL, FPL Inc. was a solar power company in

    name only, with no active business or contracts.
           Case 2:19-cr-00712-PBT Document 1 Filed 12/12/19 Page 2 of 10




               3.       Person #2 exercised control over FPL and FPL Inc.

               4.       Person #3 was a stock promoter. Person #3, who was not a licensed

Financial Industry Regulatory Authority ("FINRA") investment broker, promoted penny stock

companies using various business names under his control, including Quantum Financial

Investments ("QFI"), in which Person #3 was a co-owner.

               5.       Person #4 was a co-owner of QFI, who worked at QFI in Glen Cove, New

York, promoting stocks. Person #4 was not a licensed FINRA investment broker.

               6.       Neoterra Enterprises , LLC ('Neoterra") was a New York limited liability

company with its principal place of business in Woodstock, New Jersey. Neoterra was formed in

2010. Person #3 was the principal of Neoterra. Neoterra had no known legitimate business

purpose.

               7.       J.E. Consulting Corp. ("J.E. Consulting") was a New York corporation

with its principal place of business in Thornwood, New York. J.E. Consulting was formed in

2012. Person #4 was the principal of J.E. Consulting. J.E. Consulting had no known legitimate

business purpose.

               8.       Person #5 and Person #6 together owned and operated Program Funding

Advisors LLC ("PFA"), a Delaware limited liability company with its principal place of business

in Old Brookville, New York. PFA was formed in approximately January 2012. Person #7,

Person #5's wife, was the president of   PFA. PFA was in the business of advising businesses on

how to promote stock.




                                                  2
             Case 2:19-cr-00712-PBT Document 1 Filed 12/12/19 Page 3 of 10




                  9.       Mainstream Entertainment, Inc. ("MSEI") was a Florida corporation with

its principal place of business in Orlando, Florida. MSEI is now known as Volt Solar Systems,

Inc. MSEI was owned by Defendant JEFFREY D. MARTIN's                son, Person #8.

                      The Federal Securities Laws and SEC Rules and Regulations

                  10.      Initially, the shares of MSEI were "restricted" pursuant to statute and rules

and regulations promulgated by the Securities and Exchange Commission          ("SEC"). The SEC

was an independent agency of the United States government charged by law with preserving

honest and efficient markets in securities. The federal securities laws, regulations, and rules were

designed to ensure that the financial information of publicly traded companies was accurately

recorded and disclosed to the investing public.

                  I   1.   The MSEI shares were restricted in the sense that they could not be resold

in the public market. Restricted securities are, generally, securities acquired in unregistered,

private sales. If one wishes to sell restricted securities to the public, certain conditions must,

generally, be met, including having current information about the issuing company available to

the   public. In order to have the restriction removed, Person #2 enlisted the services of Person #9,

a lawyer, who agreed to issue a false opinion letter to the effect that certain conditions had been

satisfied for the removal of the restriction.

                                             The Conspiracy

                  12.      From at least in or about Aprll2012, through at least in or about May

 2014, in the Eastern District of Pennsylvania and elsewhere, defendant

                                        JEFFREY D. MARTIN




                                                     J
             Case 2:19-cr-00712-PBT Document 1 Filed 12/12/19 Page 4 of 10




together with Person #2, Person #3, Person #4, Person #5, Person #6, Person #10, Person #11,

Person #12, and others known and unknown to the grand       jury, conspired to commit offenses

against the United States, namely, securities fraud, that is, to knowingly and intentionally

execute a scheme and artifice (a) to defraud any person in connection with any security       of

Mainstream Entertainment, Inc., n/k/a Volt Solar Systems, Inc., an issuer with a class      of

securities registered under Section l2 of the Securities Exchange Act of 1934 (15 U.S.C. $ 781)

and that was required to   file reports under Section 15(d) of the Securities Exchange Act of 1934

(15 U.S.C. $ 78o(d)), and (b) to obtain, by means of materially false and fraudulent pretenses,

representations, and promises, any money and property in connection with the purchase and sale

of any security of Mainstream Entertainment, Inc.,nklaVolt Solar Systems,Inc., an issuer with

a class   of securities registered under Section 12 of the Securities Exchange Act of 1934 (15

U.S.C. $ 78D and that was required to file reports under Section l5(d) of the Securities Exchange

Act of 1934 (15 U.S.C. $ 78o(d)), in violation of Title 18, United States Code, Section 1348.

                                      Purposes of the Conspiracy

                  13.    The purposes of the conspiracy were   to:   (a) defraud the investors; (b)

fraudulently obtain investor monies and pay and receive undisclosed commissions; (c) artificially

inflate the value of MSEI securities; and (d) enrich the schemers.

                                          Manner and Means

                 It was part of the conspiracy that:

                  14.    In or about 2012, Person #10 introduced Person #2 to defendant JEFFREY

D. MARTIN. Defendant MARTIN was interested in selling MSEI. On or about September 20,

2012, FPL executed a stock purchase agreement, whereby it became the majority shareholder             of


                                                   4
            Case 2:19-cr-00712-PBT Document 1 Filed 12/12/19 Page 5 of 10




MSEI for $50,000. Related to this transaction, Person #2 also received 50 million shares of

MSEI.

                15.     Thereafter, Person #2 distributed the 50 million shares of MSEI. Among

other things, Person #2 distributed 35 million shares to his girlfriend, Person #13, so that he

could maintain control over the company. Person #2 also distributed 7.5 million shares to Person

#10 and Person #10's two sons, Person #11 and Person #12. The remaining 7.5 million shares

were distributed by Person #2 to his associates and to employees of his companies, including

Person #14 and Person #15.

                16.     The conspirators directed the drafting of and drafted false and fraudulent

press releases and other communications relating to MSEI and its parent company, FPL, for the

purpose of convincing the investing public that FPL and MSEI had more business and were more

valuable than they, in fact, were, and to inflate the price of the stock of MSEI. In addition, the

conspirators created and disseminated false and fraudulent press releases and prepared and

disseminated a Form 8-K securities disclosure filed with the SEC on or about February 8,2013,

all as part of the conspiracy to fraudulently inflate the price of the common stock of MSEI.

                17.     The conspirators used manipulative stock trading techniques to

fraudulently inflate the price of MSEI stock.

                18.     The conspirators used stock promoters, and non-arms-length trading with

related parties, to create the illusion of volume, in order to inflate the stock price and to sell their

own shares at inflated prices.

                19.     The conspirators ensured that any time they wanted to sell free trading

shares on the open market, there would be available buyers.



                                                    5
              Case 2:19-cr-00712-PBT Document 1 Filed 12/12/19 Page 6 of 10




                  20.    Person #5 and Person #6, as well as their company, PFA, fraudulently

promoted MSEI stock. Person #5 and Person #6, in turn, directed Person #3 and Person #4 to

operate what is known as a "boiler room," in which, among other things, Person #3, Person #4,

and other co-conspirators, known and unknown to the grand      jury, cold-called potential investors,

for the purpose of getting them to buy shares of MSEI. Among other things, Person #5 and

Person #6 paid Person #3 and Person #4 undisclosed commissions for selling shares of MSEI,

which Person #3 and Person #4 directed to be paid to QFI, Neoterra, and J.E. Consulting.

                  21.    The boiler room promoters touted MSEI using high pressure sales tactics

and misrepresentations about the value of MSEI and its stock.

                  22.    The boiler room promoters did not disclose the commissions paid to them

by other conspirators on the sale of MSEI stock to investors on the open market.

                  23.    To conceal the payment of undisclosed commissions, conspirators

commonly directed the transfer of such money to PFA to avoid the appearance of a direct

payment from other conspirators to Person #3 and Person #4.

                  24.    Conspirators received shares, both restricted and free-trading, of MSEI

stock to compensate conspirators for participating in the scheme.

                  25.    The conspirators planned to obtain and obtained money by inflating the

volume of trading in and the price of MSEI stock through misleading marketing and stock

manipulation, and by preventing the SEC from detecting the scheme or taking regulatory

enforcement action against them.

                  26.    Defendant JEFFREY D. MARTIN received approximately $989,362 in

illicit   proceeds from the sale of MSEI stock. Defendant   MARTIN, or entities controlled by


                                                  6
          Case 2:19-cr-00712-PBT Document 1 Filed 12/12/19 Page 7 of 10




defendant MARTIN, sent wire transfers of approximately $685,608 to PFA, which was

controlled by Person #5 and Person #6.

              27.     Person #2 paid kickbacks related to transactions in MSEI stock   of

approximately $843,007 to PFA, which was controlled by Person #5 and Person #6.

              All in violation of Title   18, United States Code, Section 1349.




                                                  7
           Case 2:19-cr-00712-PBT Document 1 Filed 12/12/19 Page 8 of 10




                                            COUNT TWO

THE GRAND JURY FURTHER CHARGES THAT:

               1.      Paragraphs   l-l I and 14-27 of Count One of this Indictment are realleged
and incorporated by reference as though     fully   set forth herein.

               2.      From at least in or about      April2}l2, through at least in or about May

2014, in the Eastern District of Pennsylvania and elsewhere, defendant

                                     JEFFREY D. MARTIN

knowingly and intentionally executed a scheme and artifice (a) to defraud any person in

connection with any security of Mainstream Entertainment, Inc., n4</a Volt Solar Systems, Inc.,

an issuer with a class of securities registered under Section 12 of the Securities Exchange Act       of

1934 (15 U.S.C. $ 78D and that was required to file reports under Section      l5(d) of the Securities

Exchange Act of 1934 (15 U.S.C. $ 78o(d)), and (b) to obtain, by means of materially false and

fraudulent pretenses, representations, and promises, any money and property in connection with

the purchase and sale of any security of Mainstream Entertainment,       Inc,n/WaVolt Solar

Systems, Inc., an issuer with a class of securities registered under Section   l2 of the Securities

Exchange Act of 1934 (15 U.S.C. S 781) and that was required to file reports under Section 15(d)

of the Securities Exchange Act of 1934 (15 U.S.C. $ 78o(d)).

               All in violation of Title   18, United States Code, Sections 1348   and2.




                                                      8
            Case 2:19-cr-00712-PBT Document 1 Filed 12/12/19 Page 9 of 10




                                      NOTICE OF FORFEITURE

THE GRAND JURY FURTHER CHARGES THAT:

                l.      As a result of the violations of Title 1 8, United States Code, Sections 1348

and 1349, defendant

                                         JEFFREY D. MARTIN

shall forfeit to the United States of America any property that constitutes, or is derived from,

proceeds traceable to the commission of such offenses, including, but not limited to, the sum           of

at least 5989,362.

                2.      If any of the property subject to forfeiture,    as a result of any act or

omission of the defendant:

                        (a)       cannot be located upon the exercise of due diligence;

                        (b)       has been transferred or sold to, or deposited with, a third party;

                        (c)       has been placed beyond the     jurisdiction of the Court;

                        (d)       has been substantially diminished in value; or

                        (e)       has been commingled       with other property which cannot be divided

                                  without difficulty;

it is the intent of the United   States, pursuant to   Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant up to the value of the property subject to forfeiture.




                                                        9
          Case 2:19-cr-00712-PBT Document 1 Filed 12/12/19 Page 10 of 10




              Pursuant to Title 28, United States Code, Section   zail@)   and   Title   18, United


States Code, Section 981(a)(1)(C)




                                                   A TRUE BILL:



                                                   GRAND JURY FOREPERSON




        M. MCSWAIN
UNITED STATES ATTORNEY




                                              l0
